DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US PG Pub 2015/0261163) in view of Kadota (US PG Pub 2019/0002225).
For claim 1:  Ishii et al. teaches a discrimination device 100 (see Fig. 2, see paragraph 118) that discriminates a type of a recording medium (see paragraph 119, determining the type of sheet), the discrimination device comprising: a housing unit 160 provided with an opening 161 so as to face a conveyance path on which the recording medium 20 is conveyed; and a light emitting unit 110 and a light receiving unit 130 that are accommodated in the housing unit 160 (see Fig. 2), wherein the light emitting unit 110 emits light toward the recording medium 20  (see Fig. 2, arrow emanating from light source 110) disposed so as to face the opening 161, wherein the light receiving unit 130 receives light reflected from the recording medium 20 (see Fig. 2).  Ishii et al. does not teach that the housing unit includes a shutter that allows switching between an opened state, where the opening is opened, and a closed state, where the opening is closed.  However, Kadota teaches providing a housing unit (see Fig. 10, the frame container 32) for a sensing component 32 in a sheet processing apparatus 2 (see Figs. 2 and 10) which is provided with a shutter 40 that allows switching between an opened state (see Fig. 10, first and second state), where the opening 24 is opened (see Fig. 10, top figure, region 24 is free of shutter 40), and a closed state (see Fig. 10, bottom figure), where the opening is closed (see Fig. 10, opening at 24 is filled and covered by cover 40).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishii et al. to provide a shutter to the opening of the housing as taught by Kadota for the purpose of preventing the dust from intruding into the housing and disrupting the sensor members.
For claim 2:  The combination of Ishii et al. and Kadota teaches the discrimination device according to claim 1 and the combination furnishes that when the shutter brings about the opened state, when a type of the recording medium is discriminated (see Fig. 2 of Ishii et al., the open state is the only state in Ishii et al. and has the recording medium type being determined, this corresponds to the open state in the top figure of Fig. 10 of Kadota).  The apparatus taught by the combination of Ishii et al. and Kadota is sufficient to perform bringing about the closed state, when a plurality of recording media are sequentially conveyed along the conveyance path.  This recitation as presented is one of intended use which is met by the structure of the combination above, as devices to automate such control are not part of the claimed structure.
For claim 4:  The combination of Ishii et al. and Kadota teaches the discrimination device according to claim 1 and Kadota teaches a calibration plate for calibrating the discrimination device (see Fig. 10, the inner surface of element 40 is structurally equivalent to a calibration plate), wherein the shutter has an inner surface that faces an inside of the housing unit in the 40 is the calibration plate which is disposed on the rest of the element 40 and reflects at least some light).
Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US PG Pub 2015/0261163) and Kadota (US PG Pub 2019/0002225) as applied to claim 1 above, and further in view of Saito et al. (US Patent 5,602,629).
For claim 3:  The combination of Ishii et al. and Kadota teaches the discrimination device according to claim 1 and Kadota teaches that the shutter 44 has an outer surface (see Fig. 10, particularly the bottom figure, upper surface in this case facing the sheet path) that faces the conveyance path in the closed state.  The combination does not provide that the outer surface of the shutter is provided with a convex portion that protrudes toward the conveyance path, and wherein, in the closed state, the convex portion protrudes toward the conveyance path beyond an opening plane of the opening located on a side of the conveyance path.  However, Saito et al. teaches providing a covering element 512 within an image forming apparatus which is provided with a convex portion that protrudes towards the conveyance path (see Fig. 2, the portion extends across the plane of the portion 511 toward the conveyance path indicated by the arrow), in the closed state (see Fig. 2, state of Fig. 2 is the closed state) protrudes toward the conveyance path beyond an opening plane of the opening located on a side of the conveyance path (see Fig. 2, an opening plane is the coplanar with the plane of region 511 having an opening between 511 and frame 509).  It would have been obvious to one of ordinary 
For claim 9:  The combination of Ishii et al. and Kadota teaches the discrimination device according to claim 1, and Ishii et al. teaches the device being within an image forming apparatus (see Title of Ishii et al., see Fig. 28), and further a controller that sets an image formation condition based on a discrimination result by the discrimination device (see paragraphs 118-120, determining brand, printing control based on determined brand).
For claim 10:  The combination of Ishii et al. and Kadota teaches all of the limitations of claim 10 except that the discrimination device is disposed to allow light to be emitted toward a central portion of the recording medium to be conveyed as seen in a width direction of the recording medium.  However, Saito et al. teaches disposing a sheet discrimination device 508 to oppose and allow light to be emitted toward a central portion of the recording medium (see Fig. 3, the device 508 opposes the opening 501d which is centrally located in the sheet width direction; see column 9, lines 8-25) to be conveyed, as seen in a width direction of the recording medium.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishii et al. and Kadota to ensure placement of the sheet discriminating device to oppose the central portion of the sheet in the width direction as taught by Saito et al. for the purpose of ensuring detection of the sheet even when the sheet is shorter in width or offset.
For claim 11:  The combination of Ishii et al. and Kadota teaches all of the limitations of claim 11 except a conveying roller by which the recording medium is conveyed wherein the 512) by which the recording medium is conveyed wherein the discrimination device 508 is disposed on a downstream side of the conveying roller in a conveyance direction of the recording medium (see Fig. 1, the position of detector 508 is downstream of the infeed roller pair and the other two roller pairs on the right side of the printing device in Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishii et al. and Kadota to provide a conveying roller and provide the discrimination device downstream of the conveying rollers as taught by Saito et al. for the purpose of allowing a sheet to be fed to the discrimination device and further downstream.
Double Patenting
Commonly assigned application 16/878,986 previously contained claims which would incur a double patenting rejection with the present application.  However, a Notice of Abandonment was issued in application 16/878,986 on January 13, 2021.  Consequently, there is no double patenting rejection between these cases at this time.  Examiner notes that Double Patenting may  be necessary if the related application is revived.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the device of claim 1 further comprising an opening closing mechanism, a pressing member that presses the recording medium toward the housing from an opposite side of the housing unit and provided to be movable between a light emission position and retracted position, wherein the opening-closing mechanism opens and closes the shutter in accordance with the movement of the movement of the pressing member as required by claim 5, claims 6-8 depending upon claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DAVID H BANH/             Primary Examiner, Art Unit 2853